FIRST AMENDMENT TO PHASE 3 AGREEMENT OF SALE

THIS FIRST AMENDMENT TO PHASE 3 AGREEMENT OF SALE (this “Amendment”) is entered
into this 15th day of August, 2011, by and between BLUE RIDGE REAL ESTATE
COMPANY, a corporation duly organized under the laws of the Commonwealth of
Pennsylvania (the “Seller”), and THE CONSERVATION FUND, a Non-Profit Corporation
organized and existing under the laws of the State of Maryland (the
“Purchaser”).

RECITALS:

WHEREAS, the Seller and Purchaser entered into that Phase 3 Agreement of Sale
dated February 17, 2011 (the “Phase 3 Contract”), involving the purchase and
sale of approximately 376.228 unimproved acres owned by Seller located in
Thornhurst Township, Lackawanna County, Pennsylvania, all as more fully set
forth in the Contract; and

WHEREAS, Seller and Purchaser desire to amend the Contract to extend the
Inspection Period as set out in Section 5.1 of the Phase 3 Contract.

NOW THEREFORE, for and in consideration of ONE DOLLAR ($1.00) and other good and
valuable consideration, receipt and adequacy of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:



1.

Defined Terms.  Except as expressly modified or amended hereunder, any defined
terms in this Amendment shall have the definitions as provided in the Contract.



2.

Recitals and Exhibits.  The recitals set forth above and all exhibits attached
are incorporated by reference in, and made a part of this Amendment.



3.

Extension of the Inspection Period.  Notwithstanding the terms of Section 5.1 of
the Contract to the contrary, the Inspection Period is hereby extended from
August 16, 2011 to February 16, 2012.



4.

Closing Date.  Notwithstanding the terms of Section 4 of the Contract to the
contrary, closing shall not occur before November 1, 2011.



5.

Ratification.  All other terms and conditions in said Contract are hereby
ratified and affirmed.  Introductory recitals are incorporated herein.





--------------------------------------------------------------------------------






6.

Counterparts.  This Amendment may be executed in one or more counterparts by
facsimile and the signature pages of such counterparts shall be combined to form
and constitute one instrument.




WITNESS the hands and seals of the parties hereto.

WITNESS:

SELLER:

BLUE RIDGE REAL ESTATE COMPANY




/s/ Christine A. Liebold

By:  /s/ Eldon D. Dietterick

Its:  Executive Vice President and Treasurer

Date:  August 15, 2011




PURCHASER:

THE CONSERVATION FUND


A Maryland non-profit corporation




/s/ Ameli Matthews

By:  /s/ Jodi R. O’Day


     Jodi R. O’Day


     Vice President and Regional Counsel

Date:  8/15/11





2





